Citation Nr: 0801149	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
October 1968 to December 1978, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and September 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hepatitis C pre-existed service; the 
evidence clearly indicates that there was no increase in 
severity during his period of active duty, and thus his 
condition was not aggravated by service.  
 
2.  An unappealed RO decision in August 1995 denied the 
veteran's claim for service connection for a low back 
disability.

3.  Evidence received since the last final decision of record 
regarding a claim for entitlement to service connection for a 
low back disability relates to a previously unestablished 
fact necessary to substantiate the underlying claim; the 
evidence raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.306 (2007).
2.  An August 1995 RO decision denying service connection for 
a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§  3.104(a), 20.1103 (2007). 

3.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disability, to include degenerative disc disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in February 2005, which is after the rating 
which is the subject of this appeal.  However, the veteran 
received notice of the elements required for service 
connection in a subsequently issued VA letter and the claim 
was re-adjudicated with the issuance of a statement of the 
case, curing any defect as to notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006); Dalton v. Nicholson, 21 
Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  To the extent that the deficiency 
with regard to the Dingess requirements raises a presumption 
of prejudice, such defect would not have operated to alter 
the outcome in the instant case where the preponderance of 
the evidence is against a finding of service connection for 
hepatitis and where new and material evidence has been found 
to reopen a claim for entitlement to service connection for a 
low back disability.  The record reflects that the veteran 
has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  In essence, any defect in the timeliness 
of the Dingess notice did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was not afforded a VA 
gastrointestinal examination in connection with this claim.  
Given that the evidence clearly shows that the veteran's 
hepatitis pre-dated service and did not increase in severity 
in service, such an examination is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b). Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b)(1). Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Legal Criteria-Combat Presumption

The United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis-Hepatitis C

The veteran contends that he contracted hepatitis C prior to 
his entry onto active duty and that this disorder was 
aggravated beyond natural progression during service.  

Upon review, the Board notes that it was specifically 
recorded on the veteran's pre-induction examination that he 
had had hepatitis 6 months prior to entry into service and it 
is not contended otherwise.  The veteran contends, in 
essence, that his hepatitis was aggravated during service.  
Based on this, the Board notes that the presumption of 
soundness is not for application in this case, and that the 
claim is one of service connection based on a theory of 
aggravation of a pre-existing disability.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

A review of the post-service medical records indicates that 
the veteran does have a current diagnosis of hepatitis C, for 
which he has been treated for the last several years.  There 
is no opinion that links a current diagnosis of hepatitis to 
service; however, given the applicable legal criteria and in-
service evidence of pre-existing hepatitis, the Board finds 
that the lack of such an opinion is not detrimental to the 
veteran's claim.  

Specifically, as the Board has determined that the veteran's 
hepatitis pre-existed service, it must next determine whether 
it increased in severity beyond its natural progression 
during service, which would raise a presumption of 
aggravation.  Id.  VA may only rebut this presumption with 
clear and unmistakable evidence that the disorder was based 
on the natural progression of the disorder.  Id.  

Upon review of the veteran's service medical records, there 
is no evidence the veteran's disorder increased in severity 
during service.  Specifically, the Board notes that there 
were no documented consultations, treatments, or diagnoses of 
hepatitis entered during the veteran's active service.  There 
is indication that the veteran was on medication for 
hypertension but not for hepatitis while on active duty.  
Upon service separation, the veteran was noted to have a 
normal gastrointestinal system.  As such, the Board concludes 
that the veteran's disability did not increase in severity 
during active service, and therefore a question of 
aggravation is moot, as the lack of evidence of in service 
treatment clearly shows that there were no elevated symptoms 
of the pre-existing hepatitis.

Since there is a total lack of evidence showing that the 
veteran's pre-existing hepatitis increased in severity during 
service (indeed, given that there are normal findings at 
separation, it appears as though the disorder was in  
remission), the veteran's claim for service connection based 
on a theory of aggravation must be denied.  The Board also 
notes that, even if the veteran's hepatitis was completely 
resolved upon entry into service, as noted above, there is no 
competent evidence that links a current diagnosis of 
hepatitis to any event of service.  

The Board has considered the veteran's assertions regarding 
his hepatitis but where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

Analysis-New and Material Evidence, Service Connection for a 
Low Back Disorder

The veteran initially was denied service connection for a low 
back disability in an August 1995 rating decision on the 
grounds that there was no evidence of a low back disability 
shown in service.  This decision was not appealed and became 
final within a year of notification.  38 C.F.R. § 3.104.  

The veteran has filed a petition to reopen his claim, 
alleging that his status as a combat veteran should be enough 
to establish an onset of low back symptoms in service.  He 
has not submitted any evidence of treatment in service; 
however, there has been a substantial development regarding 
an unrelated claim which has a direct bearing on the issue of 
the appealed claim.  Specifically, the veteran is currently 
in receipt of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD) based on his "Vietnam 
experiences."  A review of the pertinent medical history 
shows that the veteran's award of service connection for PTSD 
was based on the veteran's allegations of being fired upon by 
enemy forces while on guard duty, as well as exposure to 
friendly fire.  As this is the case, the veteran's allegation 
of undergoing a back injury under combat-like conditions is 
considered competent evidence of an in-service back injury.    

The competent medical evidence of an in-service back injury 
is new, in that it was not established at the time of the 
initial denial (at that time combat service was not 
verified), and is material, in that it relates specifically 
to an unestablished fact necessary to substantiate the 
underlying claim for service connection.  See 38 C.F.R. 
§ 3.156.  Thus, the veteran's claim is reopened, and only to 
that extent is the veteran's claim granted.  
ORDER

Entitlement to service connection for hepatitis C is denied.  

New and material evidence having been received, the claim for 
service connection for a low back disability is granted; the 
appeal of this issue is granted to this extent only.


REMAND

The above decision reopens the veteran's claim for 
entitlement to service connection for a low back disorder.  
The Board notes that there is evidence of a current back 
disability, with radiographic imaging showing degenerative 
disc disease in the lumbar spine, and, as noted above, there 
is now credible evidence of an in-service back injury.  At 
present, there is no medical opinion of record which 
addresses the possibility that the veteran's current low back 
disability, to include degenerative disc disease, is causally 
related to any incident of his active service.  Under such 
circumstances, the case must be remanded to afford the 
veteran an orthopedic examination that includes a nexus 
opinion.   See 38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
 
Additionally, all of the veteran's service medical records 
are not available for review, and the National Personnel 
Records Center has forwarded all records in their possession.  
In light of this, the veteran is asked to provide any 
additional documentation of treatment, both during and after 
service, which might aid in the substantiation of his claim 
for service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Inform the 
veteran that he may submit additional 
evidence of any low back disability 
treatment in service or after service, and 
that if he has any additional service 
records in his possession, he is 
encouraged to submit them.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any low back disability that is 
currently present, to include degenerative 
disc disease.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the low back that 
is present, to include degenerative 
disc disease, began during service 
or is otherwise linked to any 
incident of service, to include a 
back injury that is not in dispute.   

            The clinician is also advised 
that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

            The examiner is requested to 
provide a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

3.  After completion to the extent 
possible of the directed development, 
adjudicate the veteran's claim for 
service connection for a low back 
disability on a de novo basis.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


